Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 06/29/2020. Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (USPGPUB No. 2012/0154375 A1, hereinafter referred to as Zhang).
Referring to claim 1, Zhang discloses a data processing method {“control program”, [0042].}, applied to a direct memory access (DMA) controller {“system busses… memory bus or memory controller”, see Fig. 1, [0026]}, comprising:
acquiring feature information and parameter information of an original input feature map {“configuration file 606”, see Fig. 6, [0047]}; generating first DMA configuration information {“configuration file 606 for the hardware identifiers and a location of a driver set”, see Fig. 6, [0047]} according to the feature information and the parameter information {“declares that cap driver 514 runs GPU 510”, see Fig. 6, [0047]};
generating second DMA configuration information {“user mode 3D graphics driver 516”, see Fig. 6, [0047]} according to the feature information {“since both drivers conform to the graphics driver model”, see Fig. 6, [0047]}; generating third DMA configuration information {plurality of configuration information “extract command from the DMA buffer”, see Fig. 6, [0055]} according to the feature information and the parameter information {“execute the commands and process data in the DMA buffers”, see Fig. 6, [0055]};
constructing a target input feature map {“can generate primitives… fundamental geometric shapes used in computer graphics”, [0054] also referred to as “a bitmap, indicative of an image frame in memory”, [0056].} according to the first DMA configuration information {“send the GPU tokens to graphics rendering module 806”, see Fig. 8, [0054]};
reading input data {“3D graphics API 802 issues a draw command”, see Fig. 8, [0054]} from the original input feature map according to the second DMA configuration information {“send the GPU tokens to graphics rendering module 806”, see Fig. 8, [0054]}; and

storing the input data {“store them in a plurality of vertex buffers”, see Fig. 8, [0054]} into the target input feature map {“capture the bitmap and pass the bitmap”, see Fig. 8, [0056]} according to the third DMA configuration information {“send the GPU tokens to graphics rendering module 806”, see Fig. 8, [0054]}.

Referring to claim 19 is an apparatus claim reciting claim functionality corresponding to the method claim of claim 1, thereby rejected under the same rationale as claim 1 recited above.

Referring to claim 20 is an apparatus claim reciting claim functionality corresponding to the method claim of claim 1, thereby rejected under the same rationale as claim 1 recited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, and 10-12 are rejected 35 U.S.C. 103 as being unpatentable over Zhang in view of NAKAJIMA et al. (US Pat No. 20110187829 B1, hereinafter referred to as Nakajima). 
As per claim 2, the rejection of claim 1 is incorporated and Zhang discloses wherein:
generating the first DMA configuration information {“configuration file 606 for the hardware identifiers and a location of a driver set”, see Fig. 6, [0047]}  according to the feature information and the parameter information includes {“declares that cap driver 514 runs GPU 510”, see Fig. 6, [0047]}:
However, Zhang does not appear to explicitly disclose when performing a padding process on the original input feature map, generating the first DMA configuration information according to the feature information and padding information.
Furthermore, Nakajima discloses when performing a padding process {padding “converts… into a camera coordinate system… independent of camera parameters”, [0054].} on the original input feature map {image feature map “image coordinate system”, [0054]}, generating the first DMA configuration information according to the feature information and padding information {said coordinate system focal point naturally defaults to zeros at an initial position “matrix A aspect ratio” see equation 1-2, after [0054].}.
Zhang and Nakajima are analogous because they are from the same problem solving area, direct memory access transferring image processing requests. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Nakajima before him or her, to modify Zhang’s “DMA controller” incorporating Nakajima’s “3D image generation processing” (see Figs 2-4, [0044]). 

Therefore, it would have been obvious to combine Nakajima with Zhang to obtain the invention as specified in the instant claim(s).

As per claim 3, the rejection of claim 2 is incorporated and Nakajima discloses wherein:
the feature information includes a width W and a height H of the original input feature map {height and weight as integral to “a coordinate system with XYZ coordinate axes of Fig. 7”, [0054].}; 
the padding information includes a padding size M along {padding size “normalized camera coordinate system”, [0054].} a horizontal direction and a padding size R along a vertical direction {“aspect ratio of the CMOS sensor 112”, last 3 lines of [0054].};
generating the first DMA configuration information according to the feature information and the padding information includes {“transferred to the working memory 123 by the DMA 126”, [0038].}:
generating X-direction count configuration {“from the main point C1 of the image capture section 110”, [0052].} according to the width W and the padding size M {“translation vector t” in parallel stereo alignment, [0052].}; 
generating Y-direction count configuration according to the height H and the padding size R {padding size “normalized camera coordinate system”, [0054].}; and generating X-direction stride configuration and Y-direction stride configuration according to preset values {preset values “its origin the top left corner of the first image”, [0050].}.

As per claim 7, the rejection of claim 1 is incorporated however Zhang does not appear to explicitly disclose any limitation in this dependent claim.
However, Nakajima discloses, wherein:
the feature information includes a width W and a height H of the original input feature map {height and width as integral to “a coordinate system with XYZ coordinate axes of Fig. 7”, [0054].};
generating the second DMA configuration information according to the feature information includes {“transferred to the working memory 123 by the DMA 126”, [0038].}:
when performing a padding process on the original input feature map {padding size “normalized camera coordinate system”, [0054].}, generating X-direction count configuration according to the width W {“from the main point C1 of the image capture section 110”, [0052].}, and generating Y-direction count configuration according to the height H {both a Y-direction and X-direction per coordinate system “from the main point C1 of the image capture section 110”, [0052].}; 
and generating X-direction stride configuration and Y-direction stride configuration according to preset values {preset values “its origin the top left corner of the first image”, [0050].}.
The 103 motivation for this dependent claim relied upon as recited in claim 2 above. 
As per claim 8, the rejection of claim 7 is incorporated and Nakajima discloses wherein: the second DMA configuration information includes:
the X-direction count configuration of W{height and width as integral to “a coordinate system with XYZ coordinate axes of Fig. 7”, [0054].} ; the Y-direction count configuration of H {height and width as integral to “a coordinate system with XYZ coordinate axes of Fig. 7”, [0054].}; the X-direction stride configuration of 1 {such XYZ coordinate system involves a full range of values “a coordinate system with XYZ coordinate axes of Fig. 7”, [0054].}; and the Y-direction stride configuration of 1 {such XYZ coordinate system involves a full range of values “a coordinate system with XYZ coordinate axes of Fig. 7”, [0054].}.

As per claim 10, the rejection of claim 7 is incorporated and Zhang discloses wherein:
reading the input data {“3D graphics API 802 issues a draw command”, see Fig. 8, [0054]} from the original input feature map according to the second DMA configuration information includes {“send the GPU tokens to graphics rendering module 806”, see Fig. 8, [0054]}:
reading each input data in the original input feature map from a starting address A according to the second DMA configuration information {one or more page tables to translate virtual addresses”, [0033].}.

As per claim 11, the rejection of claim 7 is incorporated and Nakijima discloses wherein:
generating the third DMA configuration information {“configuration file 606 for the hardware identifiers and a location of a driver set”, see Fig. 6, [0047]}  according to the feature information and the parameter information includes {“declares that cap driver 514 runs GPU 510”, see Fig. 6, [0047]}:
Furthermore, Nakajima discloses when performing a padding process {padding “converts… into a camera coordinate system… independent of camera parameters”, [0054].} on the original input feature map {image feature map “image coordinate system”, [0054]}, generating the third DMA configuration information according to the feature information and padding information {said coordinate system focal point naturally defaults to zeros at an initial position “matrix A aspect ratio” see equation 1-2, after [0054].}.

As per claim 12, the rejection of claim 11 is incorporated and Nakajima discloses wherein: 
the feature information includes a width W and a height H of the original input feature map {height and weight as integral to “a coordinate system with XYZ coordinate axes of Fig. 7”, [0054].}; 
the padding information includes a padding size M along {padding size “normalized camera coordinate system”, [0054].}  a horizontal direction and a padding size R along a vertical direction {“aspect ratio of the CMOS sensor 112”, last 3 lines of [0054].}; 
generating the third DMA configuration information according to the feature information and the padding information includes {“transferred to the working memory 123 by the DMA 126”, [0038].}:
generating X-direction count configuration {“from the main point C1 of the image capture section 110”, [0052]. according to the width W; generating Y-direction count configuration according to the height H {padding size “normalized camera coordinate system”, [0054]; generating X-direction stride configuration according to a preset value {preset values “its origin the top left corner of the first image”, [0050].}; and generating Y-direction stride configuration according to the padding size M {“translation vector t” in parallel stereo alignment, [0052].}.

Allowable Subject Matter
Claims 4-6, 9, and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following indicative of the current state of the art: US 10409524 B1, US 6717576 B1, US 20110187829 A1, US 20190392287 A1, US 7031838 B1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184